DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s reply filed on 2/11/2021. 

Status of Claims
The following claims are cancelled in this office actions: 16-20
Claims 1-15 and 21-26 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The Drawings filed on 10/02/2017 are acceptable for examination purposes.
Specification
The Specification filed on 10/02/207 is acceptable for examination purposes.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "more abruptly" in claim 1 is a relative term which renders the claim indefinite.  The term "more abruptly" is a relative term, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is subjective and does not provide a clear boundary for determining the resistance of a first unit synapse changing more abruptly than the resistance of a second unit synapse.
Claims 2-10 are dependent on claim 1 and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al. (US 20140122402 A1, hereinafter Bichler) in view of Vourkas et al. (“Modeling Memristor-Based Circuit Networks on Crossbar Architectures”, hereinafter Vourkas). 


Regarding claim 1,
 	Bichler discloses a neuromorphic device comprising: 
a pre-synaptic neuron (Bichler figure 1 element 101 and [0056] recites “A plurality of input neurons 101,102,103,104 are connected to a plurality of output neurons 110,120 by way of a plurality of artificial synapses 111,112,113,114,121,122,123,124.” Input neuron (i.e. pre-synaptic neuron)); 
a row line extending from the pre-synaptic neuron in a row direction (Bichler figure 1 element 101 as reference oriented counter clockwise 90 degrees where line extends from element 101 (i.e. row line extending from pre-synaptic neuron)); 
a post-synaptic neuron (Bichler figure 1 element 110 and [0056] recites “A plurality of input neurons 101,102,103,104 are connected to a plurality of output neurons 110,120 by way of a plurality of artificial synapses 111,112,113,114,121,122,123,124.” Output neuron (i.e. post-synaptic neuron)); 
a column line extending from the post-synaptic neuron in a column direction (Bichler figure 1 element 110 as reference with diagram oriented counter clockwise 90 degrees where line extends from element 110 (i.e. row line extending from pre-synaptic neuron)); and 
a synapse coupled between the row line and the column line, the synapse being disposed in an intersection region between the row line and the column line (Bichler figure 1 element 112 and [0056] recites “A plurality of input neurons 101,102,103,104 are connected to a plurality of output neurons 110,120 by way of a plurality of artificial synapses 111,112,113,114,121,122,123,124.” Artificial synapse (i.e. synapse)), 
wherein the synapse comprises a first unit synapse and a second unit synapse (Bichler [0078] recites “Each input neuron 101 and output neuron 510 pair is thus interconnected with the aid of two memristive devices 511, 521 which together form an artificial synapse 501.”), 
the first unit synapse including a resistive memory device (Bichler [0078] recites “The memristive devices are preferably memories of PCM type but can also be bipolar or unipolar memristive devices of CBRAM or RRAM type.” Memories can also be of RRAM type (i.e. including a resistive memory device)), 
the second unit synapse including a phase-changeable memory device (Bichler [0078] recites “The memristive devices are preferably memories of PCM type but can also be bipolar or unipolar memristive devices of CBRAM or RRAM type.” Memories of PCM type (i.e. including a phase-changeable memory device)),
a potentiation mode (Bichler [0063] and [0066] recite, in part, “The pre and post synaptic pulses dispatched by the input and output neurons toward a synapse will therefore act on the variation of its conductance… Likewise the term LTP for "Long Term Potentiation" designates the phases or states corresponding to an increase in the conductance of a synapse. [0066] Likewise the LTP state corresponds to the state of potentiation of the synapse and the LTP phase has a given duration corresponding to the duration for which the conductance of the synapse increases.”),
a depression mode (Bichler [0063] and [0066] recite, in part, “The pre and post synaptic pulses dispatched by the input and output neurons toward a synapse will therefore act on the variation of its conductance. In a conventional manner, one speaks of LTD ("Long Term Depression") phases or states to designate an event corresponding to a decrease in the conductance of a synapse subsequent to the transmission of one or more pulses. [0066] The LTD state corresponds to the state of depression of the synapse, that is to say a state during which the conductance of the synapse decreases. The LTD phase has a given duration which corresponds to the duration for which the conductance of the synapse decreases.”),
the resistive memory device of the first unit synapse being used as a depressive synapse in the depression mode (Bichler [0078] recites, in part, “One of the devices 511 constituting the synapse 501 is designated LTP device since its function is to contribute to a global increase in the conductance of the synapse 501; the other device 521 is designated LTD device since its function is to contribute to a global decrease in the conductance of the synapse 501. The memristive devices are preferably memories of PCM type but can also be bipolar or unipolar memristive devices of CBRAM or RRAM type.” One memristive device, which can be RRAM type, of the synapse designated LTD device functioning to contribute to decrease in conductance (i.e. resistive memory device of synapse used as depressive synapse in depression mode)), and 
the phase-changeable memory device of the second unit synapse being used as a potentiating synapse in the potentiation mode (Bichler [0078] recites, in part, “One of the devices 511 constituting the synapse 501 is designated LTP device since its function is to contribute to a global increase in the conductance of the synapse 501; the other device 521 is designated LTD device since its function is to contribute to a global decrease in the conductance of the synapse 501. The memristive devices are preferably memories of PCM type but can also be bipolar or unipolar memristive devices of CBRAM or RRAM type.” One memristive device, which can be PCM type, of the synapse designated LTP device functioning to contribute to increase in conductance (i.e. phase-changeable memory device of synapse used as potentiating synapse in potentiation mode)).
However, Bichler does not explicitly disclose a resistance of the first unit synapse changing more abruptly than a resistance of the second unit synapse in a potentiation mode, the resistance of the second unit synapse changing more abruptly than the resistance of the first unit synapse in a depression mode.  
Vourkas teaches a resistance of the first unit synapse changing more abruptly than a resistance of the second unit synapse in a potentiation mode, the resistance of the second unit synapse changing more abruptly than the resistance of the first unit synapse in a depression mode (Vourkas figure 8A and Pg. 522-523, Section 4.2 Memristors Connected in Parallel recites the following:
“In Fig. 8(a) we investigate the behavior of the smallest configuration which consists of only two devices. Compared to Fig. 7, we notice a significant difference in the overall composite memristance switching; during the simulation and in all demonstrated cases the memristance is kept at low values except for certain intervals which are denoted by spike-like transitions. This is because, as we have concluded before, devices with opposite polarities have opposite switching characteristics; each time a voltage is applied one of the devices tends to switch to the OFF state and the other to the ON state, respectively. Hence, there will almost always be a device at the ON state, dominating this way the total memristance.”

Memristance changes when devices with opposite polarities have opposite switching characteristics where each time a voltage is applied one of the devices tends to switch to the OFF state and the other to an ON state (i.e. a resistance changing for a first unit synapse and a second unit synapse)).  
Vourkas and Bichler are both directed to artificial neural networks and particularly memristive devices. In view of the teachings of Vourkas, it would have been obvious to one of ordinary skill in the art to apply the teachings of Vourkas to Bichler before the effective filing date of the claimed invention in order to accelerate research on nanoscale circuits and systems by defining effective memristor models for circuit design and combined with a design paradigm which exploits the behavior of memristive elements (cf. Vourkas Pg. 505, Section Abstract recites the following: 
“A well defined and effective memristor model for circuit design combined with a design paradigm which exploits the composite behavior of memristive elements, based on well understood underlying logic design principles, would certainly accelerate research on nanoscale circuits and systems. Towards this goal, we explore the dynamics of regular network geometries containing only memristive devices and present a memristor crossbar circuit design paradigm in which memristors are modeled using the quantum mechanical phenomenon of tunneling. We use this circuit model to test various logic circuit designs capable of universal computation, and finally, we develop and present a novel design paradigm for memristor-based crossbar circuits.”

).

Regarding claim 2, 
The Bichler/Vourkas Combination teaches the neuromorphic device of claim 1, 
wherein the first unit synapse comprises a first memristor including the resistive memory device and a first selecting element (Bichler figure 7 and [0108] recites “At a predetermined instant after which a reinitialization is deemed necessary, the command unit 700 selects one of the input neurons 101, beginning with the first, and deactivates all the synapses connected to the other input neurons 102,103,104. Such a deactivation is, for example, carried out by means of field-effect transistors 713, 723 paired with each memristive device 513, 523. The drain of a transistor 713 is connected to the input terminal of the device 513, its source is connected to the communicating junction which links the device 513 to an input neuron 103 and its gate is connected, by way of a deactivation control, to the input neuron 103. Thus, when an input neuron 103 is selected by the command unit 700, only the synapses to which it is connected can be activated.” Field-effect transistor 713 paired with memristive device 513 to carry out deactivation associated with selection by command unit 700 (i.e. selecting element with first memristor)), and 
wherein the second unit synapse comprises a second memristor including the phase-changeable memory device and a second selecting element (Bichler figure 7 and [0108] recites, in part, “Such a deactivation is, for example, carried out by means of field-effect transistors 713, 723 paired with each memristive device 513, 523.” Field-effect transistor 723 paired with memristive device 523 to carry out deactivation associated with selection by command unit 700 (i.e. second selecting element with second memristor)).
Please see motivation for claim 1 above.

Regarding claim 3, 
The Bichler/Vourkas Combination teaches the neuromorphic device of claim 2, 
wherein the row line comprises a first row line and a second row line (Bichler figure 5 elements 101 & 103 viewed in portrait orientation with input neurons 101 and 103 forming a first and second row line (i.e. row line having a first and second row line), 
the first row line being electrically connected with the first unit synapse, the second row line being electrically connected with the second unit synapse (Bichler figure 5 elements 101, 501, 510 & 511 and [0078] recites “The output neurons 510,530 comprise, in contradistinction to those of the network of the prior art, two input terminals which make it possible to link them to two series of memristive devices 511, 512, 513, 514, 521, 522, 523, 524. Each device is moreover connected, at its input, to an input neuron 101, 102, 103, 104. Each input neuron 101 and output neuron 510 pair is thus interconnected with the aid of two memristive devices 511, 521 which together form an artificial synapse 501.” Each input and output neuron pair is interconnected by two memristive devices 511 and 521 (i.e. first row line connected to first unit synapse, second row line connected to second unit synapse) Additionally, Bichler [0060] recites “Within the framework of the invention, an artificial neuron is a component capable of generating an electrical pulse or "spike" corresponding to an electrical transition of short duration between two distinct states. When a neuron emits a pulse toward a synapse to which it is connected downstream, one speaks of a pre-synaptic pulse. When a neuron emits a pulse toward a synapse to which it is connected upstream, one speaks of a post-synaptic pulse.” Neurons generating electrical pulses or ‘spikes’ to connected synapse (i.e. electrically connected)).  
Please see motivation for claim 1 above.

Regarding claim 4, 
The Bichler/Vourkas Combination teaches the neuromorphic device of claim 3, 
wherein the column line comprises a first column line and a second column line (Bichler figure 5 element 510 viewed in portrait orientation, column lines from output neuron 510  labeled as ILTP and ILTD (i.e. first and second column lines)), 
the first column line being electrically connected with the first unit synapse, the second column line being electrically connected with the second unit synapse (Bichler figure 5 and [0060] recites “Within the framework of the invention, an artificial neuron is a component capable of generating an electrical pulse or "spike" corresponding to an electrical transition of short duration between two distinct states. When a neuron emits a pulse toward a synapse to which it is connected downstream, one speaks of a pre-synaptic pulse. When a neuron emits a pulse toward a synapse to which it is connected upstream, one speaks of a post-synaptic pulse. A pre-synaptic pulse propagates toward the synapses to which the input neuron is connected, its amplitude is optionally modified as a function of the conductance or weight of the synapse and is then propagated up to the output neurons. An output neuron carries out an integration of the input currents or voltages over time.” Input and output neurons generating/emitting electrical pulses towards connected synapses (i.e. electrically connected synapses and column lines)). 
Please see motivation for claim 1 above. 

Regarding claim 5, 
The Bichler/Vourkas Combination teaches the neuromorphic device of claim 4, further comprising: 
a first selecting line being electrically connected with the first selecting element and extending in the column direction (Bichler figure 7 elements 103, 513, 700 & 713 and [0108] recites “At a predetermined instant after which a reinitialization is deemed necessary, the command unit 700 selects one of the input neurons 101, beginning with the first, and deactivates all the synapses connected to the other input neurons 102,103,104. Such a deactivation is, for example, carried out by means of field-effect transistors 713, 723 paired with each memristive device 513, 523. The drain of a transistor 713 is connected to the input terminal of the device 513, its source is connected to the communicating junction which links the device 513 to an input neuron 103 and its gate is connected, by way of a deactivation control, to the input neuron 103.” Communication junction line extending in column direction in figure 7 at element 713 viewed in portrait orientation which connects to input neuron 103 (i.e. first selecting line connected with first selecting element in column direction)); and 
a second selecting line being electrically connected with the second selecting element and extending in the column direction (Bichler figure 7 elements 103, 523, 700 & 723 and [0108] recites “Such a deactivation is, for example, carried out by means of field-effect transistors 713, 723 paired with each memristive device 513, 523. The drain of a transistor 713 is connected to the input terminal of the device 513, its source is connected to the communicating junction which links the device 513 to an input neuron 103 and its gate is connected, by way of a deactivation control, to the input neuron 103.” Communication junction line extending in column direction in figure 7 at element 723 viewed in portrait orientation which connects to input neuron 103 (i.e. second selecting line connected with second selecting element in column direction)).  
Please see motivation for claim 1 above. 

Regarding claim 26, 	
The Bichler/Vourkas Combination teaches the neuromorphic device of claim 4, wherein: 
the first unit synapse is not connected with the second column line, and 
the second unit synapse is not connected with the first column line (Bichler figure 5 element 510 with lines labeled as ILTP and ILTD and [0086] recites “When an output neuron 510 is activated, it generates a post-synaptic pulse of the same amplitude V.sub.p and of negative polarity. The pulse is retro-propagated to the LTP memristive devices 511, 512, 513, 514 connected to the first input of the output neuron 510. Simultaneously, a pulse of like amplitude but of reversed polarity, therefore positive, is generated on the second complemented input of the output neuron 510 and retro-propagated to the LTD memristive devices 521, 522, 523, 524 to which it is connected.” Pulse of one polarity propagated to LTP memristive devices 511-514 and another pulse of opposite polarity propagated to LTD memristive devices 521-524 in separate fashion. (i.e. first unit synapses not connected with second column and second unit synapses not connected with first column)).
	Please see motivation for claim 1 above.


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bichler in view of Vourkas and in further view of Cruz-Albrecht et al. (US 20140032460 A1, hereinafter Cruz-Albrecht). 

Regarding claim 6,
The Bichler/Vourkas Combination teaches the neuromorphic device of claim 5 and the second selecting line (Bichler figure 7 element 723, viewed in portrait orientation where line extends from element 723 in column direction).
However, the Bichler/Vourkas Combination does not teach further comprising: a selecting signal delay circuit electrically connected with the second selecting line.
Cruz-Albrecht teaches further comprising: a selecting signal delay circuit electrically connected with the second selecting line (Cruz-Albrecht figure 9A and [0047] recites “FIG. 9A shows a circuit for the delay stages block 40 of FIG. 2, which has as an input, y 38, a series of delay stages 90, 92, 94, and 96, and a selector 98. The selector 98 is controlled by control_d 42 and selects the output y 38, the output of delay stage 90, the output of delay stage 92, the output of delay stage 94, or the output of delay stage 96. So, control_d, which is a digital control, selects between no delay or 4 possible delay values. The output of the selector 98 is the output of the asynchronous spiking neuron electronic circuit 10 with programmable kinetic dynamics, homeostatic plasticity and axonal delays.” A series of delay stages and a selector used with the spiking neuron electronic circuit (i.e. selecting signal delay circuit)).  
Cruz-Albrecht and the Bichler/Vourkas Combination are both directed to artificial neural networks and particularly implementation of artificial neurons. In view of the teachings of Cruz-Albrecht, it would have been obvious to one of ordinary skill in the art to apply the teachings of Cruz-Albrecht to Bichler as modified by Vourkas before the effective filing date of the claimed invention in order to model the behavior of neurons and synapses by emulating the features of kinetic dynamics, homeostatic plasticity, and axonal delays (cf. Cruz-Albrecht [0006]-[0007] recites the following: 
“Neural computers have been used to model the behavior of neurons and synapses and circuits for modeling their behavior have been proposed. In U.S. patent application Ser. No. 13/151,763, filed Jun. 12, 2011, J. Cruz-Albrecht, P. Petre and N. Srinivasa, describe a "High-Order Time Encoded Based Neuron Circuit". The circuit described has many biological mechanisms but does not include the circuits to emulate the features of kinetic dynamics, homeostatic plasticity, and axonal delays.

Kinetic dynamics refer to the signal dynamics associated with the synapses of a neuron. In particular, kinetic dynamics refers to the time evolution of a synapse output response from a spike input. This time response has the shape of an exponential decay. Homeostatic plasticity refers to the capacity of neuron networks to regulate their own excitability relative to neural network activity. This self-regulation operates to evolve the output average spike rate over the long term to a target value. Axonal delays refer to delays in an axon, which typically conduct electrical impulses away from the neuron's cell body. The delay is associated with the time for a spike to be transmitted across an axon. An axon connects a neuron core producing a spike to target synapses that receive delayed versions of that spike.”

). 

Regarding claim 10,
The Bichler/Vourkas Combination teaches the neuromorphic device of claim 3, wherein the pre-synaptic neuron comprises the second row line (Bichler figure 5 element 103, viewed in portrait orientation with line extending from 103).  
However, The Bichler/Vourkas Combination does not teach a row signal delay circuit electrically connected with the second row line.  
Cruz-Albrecht teaches a row signal delay circuit electrically connected with the second row line (Cruz-Albrecht figure 2 and [0036] recites “Signal y 38 is the output of the neuron core 36 and is provided as an input to delay stages 40.” Delay stages 40 (i.e. row signal delay circuit)).  
Cruz-Albrecht and the Bichler/Vourkas Combination are both directed to artificial neural networks and particularly implementation of artificial neurons. In view of the teachings of Cruz-Albrecht, it would have been obvious to one of ordinary skill in the art to apply the teachings of Cruz-Albrecht to Bichler as modified by Vourkas before the effective filing date of the claimed invention in order to model the behavior of neurons and synapses by emulating the features of kinetic dynamics, homeostatic plasticity, and axonal delays (cf. Cruz-Albrecht [0006]-[0007] recites the following: 
“Neural computers have been used to model the behavior of neurons and synapses and circuits for modeling their behavior have been proposed. In U.S. patent application Ser. No. 13/151,763, filed Jun. 12, 2011, J. Cruz-Albrecht, P. Petre and N. Srinivasa, describe a "High-Order Time Encoded Based Neuron Circuit". The circuit described has many biological mechanisms but does not include the circuits to emulate the features of kinetic dynamics, homeostatic plasticity, and axonal delays.

Kinetic dynamics refer to the signal dynamics associated with the synapses of a neuron. In particular, kinetic dynamics refers to the time evolution of a synapse output response from a spike input. This time response has the shape of an exponential decay. Homeostatic plasticity refers to the capacity of neuron networks to regulate their own excitability relative to neural network activity. This self-regulation operates to evolve the output average spike rate over the long term to a target value. Axonal delays refer to delays in an axon, which typically conduct electrical impulses away from the neuron's cell body. The delay is associated with the time for a spike to be transmitted across an axon. An axon connects a neuron core producing a spike to target synapses that receive delayed versions of that spike.”

). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bichler in view of Vourkas and in further view of Kochetkov et al. (SU 1596311 A1 with English translation, hereinafter Kochetkov). 


Regarding claim 7, 
The Bichler/Vourkas Combination teaches the neuromorphic device of claim 5, wherein the post-synaptic neuron comprises: the first column line and the second column line (Bichler figure 5 elements 510 and lines labelled ILTP and ILTD). 
However, the Bichler/Vourkas Combination does not teach wherein the post-synaptic neuron comprises: a first totalizer electrically connected with the first column line; a second totalizer electrically connected with the second column line; and a normalizer electrically connected with the first totalizer and the second totalizer.  
Kochetkov in the field of control systems and electric monitoring teaches wherein the post-synaptic neuron comprises: 
a first totalizer electrically connected with the first column line (Kochetkov figure 1 element 3n (adder) and Pg. 1, Description Section recites “The device contains reference signal sources, adders, normalizers, nonlinear elements, quadrators, integrators, comparators, time discriminators, pulse generator, frequency dividers, triggers, coincidence circuits, elements I.” Adder (i.e. first totalizer) Additionally, Kochetkov Pg. 1, Description Section recites “FIG. 1 and 2 are labeled input 1 (input signal Χ (ύ), sources 2 reference signal Ζ (c), adders 3, normalizers 4, nonlinear elements 5, quadrants 6, integrators 7, sources 8 threshold voltages, comparators 9, time discriminators 10, discriminator outputs 11, 10 pulse generator, dividers 13 frequencies, triggers 14, element 15, outputs 16 of normalizers 4, comparison circuits 17, elements 18 and outputs 19 channels.”); 
a second totalizer electrically connected with the second column line (Kochetkov 
figure 1 element 3n+1 (adder), adder (i.e. second totalizer)); and 
a normalizer electrically connected with the first totalizer and the second totalizer (Kochetkov figure 1 element 4n (i.e. normalizer)).  
Kochetkov and the Bichler/Vourkas Combination are both directed to problems related to controlling signals. In view of the teachings of Kochetkov, it would have been obvious to one of ordinary skill in the art to apply the teachings of Kochetkov to Bichler as modified by Vourkas before the effective filing date of the claimed invention in order to increase the reliability of functional control (cf. Kochetkov Pg. 1, Col. 1 recites “The purpose of the invention is to increase the reliability of functional control.”). 


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bichler in view of Vourkas and in further view of Kochetkov and in further view of Cruz-Albrecht. 

Regarding claim 8, 
The Bichler/Vourkas/Kochetkov Combination teaches the neuromorphic device of claim 7, wherein the post-synaptic neuron further comprises a pulse generator (Kochetkov Pg. 1, Description Section recites “FIG. 1 and 2 are labeled input 1 (input signal Χ (ύ), sources 2 reference signal Ζ (c), adders 3, normalizers 4, nonlinear elements 5, quadrants 6, integrators 7, sources 8 threshold voltages, comparators 9, time discriminators 10, discriminator outputs 11, 10 pulse generator, dividers 13 frequencies, triggers 14, element 15, outputs 16 of normalizers 4, comparison circuits 17, elements 18 and outputs 19 channels.” Pulse generator figure 1 element 10n).
However, the Bichler/Vourkas/Kochetkov Combination does not teach a pulse delay circuit.
Cruz-Albrecht teaches a pulse delay circuit (Cruz-Albrecht figure 9A and [0047] recites “FIG. 9A shows a circuit for the delay stages block 40 of FIG. 2, which has as an input, y 38, a series of delay stages 90, 92, 94, and 96, and a selector 98. The selector 98 is controlled by control_d 42 and selects the output y 38, the output of delay stage 90, the output of delay stage 92, the output of delay stage 94, or the output of delay stage 96.” Circuit for the delay stages (i.e. pulse delay circuit)).
Cruz-Albrecht and the Bichler/Vourkas/ Kochetkov Combination are both directed to problems related to controlling signals. In view of the teachings of Cruz-Albrecht, it would have been obvious to one of ordinary skill in the art to apply the teachings of Cruz-Albrecht to Bichler as modified by Vourkas and further modified by Kochetkov before the effective filing date of the claimed invention in order to model the behavior of neurons and synapses by emulating the features of kinetic dynamics, homeostatic plasticity, and axonal delays (cf. Cruz-Albrecht [0006]-[0007] recites the following: 
“Neural computers have been used to model the behavior of neurons and synapses and circuits for modeling their behavior have been proposed. In U.S. patent application Ser. No. 13/151,763, filed Jun. 12, 2011, J. Cruz-Albrecht, P. Petre and N. Srinivasa, describe a "High-Order Time Encoded Based Neuron Circuit". The circuit described has many biological mechanisms but does not include the circuits to emulate the features of kinetic dynamics, homeostatic plasticity, and axonal delays.

Kinetic dynamics refer to the signal dynamics associated with the synapses of a neuron. In particular, kinetic dynamics refers to the time evolution of a synapse output response from a spike input. This time response has the shape of an exponential decay. Homeostatic plasticity refers to the capacity of neuron networks to regulate their own excitability relative to neural network activity. This self-regulation operates to evolve the output average spike rate over the long term to a target value. Axonal delays refer to delays in an axon, which typically conduct electrical impulses away from the neuron's cell body. The delay is associated with the time for a spike to be transmitted across an axon. An axon connects a neuron core producing a spike to target synapses that receive delayed versions of that spike.”

). 


Regarding claim 9, 
The Bichler/Vourkas/Kochetkov/Cruz-Albrecht Combination teaches the neuromorphic device of claim 8, wherein the post-synaptic neuron further comprises an integrator and a comparator coupled between the normalizer and the pulse generator (Kochetkov figure 1 and Pg. 1, Description Section recites “FIG. 1 and 2 are labeled input 1 (input signal Χ (ύ), sources 2 reference signal Ζ (c), adders 3, normalizers 4, nonlinear elements 5, quadrants 6, integrators 7, sources 8 threshold voltages, comparators 9, time discriminators 10, discriminator outputs 11, 10 pulse generator, dividers 13 frequencies, triggers 14, element 15, outputs 16 of normalizers 4, comparison circuits 17, elements 18 and outputs 19 channels.” Figure 1 element 7n (i.e. integrator) and element 9n (i.e. comparator) between elements 4n (i.e. normalizer) and 10n (i.e. pulse generator)).  
	Please see motivation for claim 8 above.

Claims 11-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bichler in view of Nazarian et al. (US 9620206 B2, hereinafter Nazarian). 

    PNG
    media_image1.png
    725
    530
    media_image1.png
    Greyscale

Regarding claim 11, 	
Bichler discloses a neuromorphic device comprising: 
a plurality of pre-synaptic neurons (Bichler figure 5 elements 101 & 103 and [0078] recites “The output neurons 510,530 comprise, in contradistinction to those of the network of the prior art, two input terminals which make it possible to link them to two series of memristive devices 511, 512, 513, 514, 521, 522, 523, 524. Each device is moreover connected, at its input, to an input neuron 101,102,103,104. Each input neuron 101 and output neuron 510 pair is thus interconnected with the aid of two memristive devices 511,521 which together form an artificial synapse 501.” Input neurons (i.e. pre-synaptic neurons)); 
a plurality of first row lines and a plurality of second row lines each extending from a corresponding one of the pre-synaptic neurons in a row direction (Bichler figure 5 elements 101 & 103 viewed in portrait orientation with input neurons 101 and 103 with a first and second row line and 102 and 104 with a respective first and second row line (i.e. first and second row lines extending from corresponding neurons)); 
a plurality of post-synaptic neurons (Bichler figure 5 elements 510 & 530 and [0078] recites “The output neurons 510, 530 comprise, in contradistinction to those of the network of the prior art, two input terminals which make it possible to link them to two series of memristive devices 511, 512, 513, 514, 521, 522, 523, 524.” Output neurons (i.e. post-synaptic neurons)); 
a plurality of first column lines, a plurality of second column lines each extending from a corresponding one of the post-synaptic neurons in a column direction (Bichler figure 5 elements 510 & 530 viewed in portrait orientation column lines extending from output neurons 510 and 530 (i.e. first and second column lines with corresponding neurons));
a plurality of synapses each including a first unit synapse and a second unit synapse (Bichler figure 5 and [0078] recites “The output neurons 510, 530 comprise, in contradistinction to those of the network of the prior art, two input terminals which make it possible to link them to two series of memristive devices 511, 512, 513, 514, 521, 522, 523, 524… Each input neuron 101 and output neuron 510 pair is thus interconnected with the aid of two memristive devices 511, 521 which together form an artificial synapse 501.” Artificial synapse formed by two memristive devices and series of memristive devices (i.e. synapses including first and second unit synapse)); 
a plurality of first unit synapses of the plurality of synapses respectively disposed in intersection regions of the first row lines, the first column lines (Bichler figure 5 and [0078] recites “The output neurons 510, 530 comprise, in contradistinction to those of the network of the prior art, two input terminals which make it possible to link them to two series of memristive devices 511, 512, 513, 514, 521, 522, 523, 524… Each input neuron 101 and output neuron 510 pair is thus interconnected with the aid of two memristive devices 511, 521 which together form an artificial synapse 501.” Interconnected series of memristive devices 511-514 (i.e. first unit synapses in intersections of first row lines and first column lines)); and 
a plurality of second unit synapses of the plurality of synapses respectively disposed in intersection regions of the second row lines, the second column lines (Bichler figure 5 and [0078] recites “The output neurons 510, 530 comprise, in contradistinction to those of the network of the prior art, two input terminals which make it possible to link them to two series of memristive devices 511, 512, 513, 514, 521, 522, 523, 524… Each input neuron 101 and output neuron 510 pair is thus interconnected with the aid of two memristive devices 511, 521 which together form an artificial synapse 501.” Interconnected series of memristive devices 521-524 (i.e. second unit synapses in intersections of second row lines and second column lines)), 
wherein each of the first unit synapses is electrically connected with a corresponding one of the first row lines, a corresponding one of the first column lines, (Bichler figure 5 and [0060] recites “Within the framework of the invention, an artificial neuron is a component capable of generating an electrical pulse or "spike" corresponding to an electrical transition of short duration between two distinct states. When a neuron emits a pulse toward a synapse to which it is connected downstream, one speaks of a pre-synaptic pulse. When a neuron emits a pulse toward a synapse to which it is connected upstream, one speaks of a post-synaptic pulse. A pre-synaptic pulse propagates toward the synapses to which the input neuron is connected, its amplitude is optionally modified as a function of the conductance or weight of the synapse and is then propagated up to the output neurons. An output neuron carries out an integration of the input currents or voltages over time.” Input and output neurons generating/emitting electrical pulses towards connected synapses (i.e. electrically connected first unit synapses, first row lines and first column lines)), and 
wherein each of the second unit synapses is electrically connected with a corresponding one of the second row lines, a corresponding one of the second column lines (Bichler figure 5 and [0060] recites “Within the framework of the invention, an artificial neuron is a component capable of generating an electrical pulse or "spike" corresponding to an electrical transition of short duration between two distinct states. When a neuron emits a pulse toward a synapse to which it is connected downstream, one speaks of a pre-synaptic pulse. When a neuron emits a pulse toward a synapse to which it is connected upstream, one speaks of a post-synaptic pulse. A pre-synaptic pulse propagates toward the synapses to which the input neuron is connected, its amplitude is optionally modified as a function of the conductance or weight of the synapse and is then propagated up to the output neurons. An output neuron carries out an integration of the input currents or voltages over time.” Input and output neurons generating/emitting electrical pulses towards connected synapses (i.e. electrically connected second unit synapses, second row lines and second column lines)).
	However, Bichler does not explicitly disclose a plurality of first selecting lines, and a plurality of second selecting lines each extending from a corresponding one of the post-synaptic neurons in a column direction; the first selecting lines; the second selecting lines; and a corresponding one of the first selecting lines, and a corresponding one of the second selecting lines.
	Nazarian teaches a plurality of first selecting lines, and a plurality of second selecting lines each extending from a corresponding one of the post-synaptic neurons in a column direction; the first selecting lines; the second selecting lines; and a corresponding one of the first selecting lines, and a corresponding one of the second selecting lines (Nazarian figure 6 & 7 and Pg. 33, Col. 8, Ln. 35-40 &  Pg. 34, Col. 9-10, Ln. 61-67, 1-3 recite the following: 
“FIG. 6 illustrates a memory array 600 including a plurality of memory units 602 according to an embodiment of the present invention. Each memory unit 602 is uniquely identified by a word line 606, a bit line 608, and a select line 610. A source line 612 provides voltages suitable for performing a given operation.” 

“A first select line 722 is connected to gates of program/erase transistors of the memory units 702a. 702d, and 702g in a first column. A second select line 724 is connected to gates of program/erase transistors of the memory units 702b, 702e, and 702h in a second column. A third select line 726 is connected to gates of program/erase transistors of the memory units 702c. 702f, and 702i in a third column. In the present embodiment, a memory unit is selected for an operation by selecting a word line, a bit line, and a select line associated thereto.”

Select lines connected to memory units in columns direction including a first and second select line where a source line provides voltage (i.e. selecting lines in a column direction electrically connected));
Nazarian and Bichler are both directed to memory devices and architecture. In view of the teachings of Nazarian, it would have been obvious to one of ordinary skill in the art to apply the teachings of Nazarian to Bichler before the effective filing date of the claimed invention in order to select memory units for performing operations (cf. Nazarian Pg. 34, Col. 9-10, Ln. 61-67 & Ln. 1-3 recites “A first select line 722 is connected to gates of program/erase transistors of the memory units 702a. 702d, and 702g in a first column. A second select line 724 is connected to gates of program/erase transistors of the memory units 702b, 702e, and 702h in a second column. A third select line 726 is connected to gates of program/erase transistors of the memory units 702c. 702f, and 702i in a third column. In the present embodiment, a memory unit is selected for an operation by selecting a word line, a bit line, and a select line associated thereto.”).


    PNG
    media_image2.png
    661
    477
    media_image2.png
    Greyscale


Regarding claim 12, 
The Bichler/Nazarian Combination teaches the neuromorphic device of claim 11, wherein each of the first unit synapses comprises a resistive memory device and a first selecting element (Bichler figure 7 element [0108] recites “At a predetermined instant after which a reinitialization is deemed necessary, the command unit 700 selects one of the input neurons 101, beginning with the first, and deactivates all the synapses connected to the other input neurons 102, 103, 104. Such a deactivation is, for example, carried out by means of field-effect transistors 713, 723 paired with each memristive device 513, 523.” Figure 7 elements 513 and 713 (i.e. first unit synapse and first selecting element). Additionally, Bichler [0078] recites “The memristive devices are preferably memories of PCM type but can also be bipolar or unipolar memristive devices of CBRAM or RRAM type.”), and
 wherein each of the second unit synapses comprises a phase-changeable memory device and a second selecting element (Bichler figure 7 element [0108] recites “At a predetermined instant after which a reinitialization is deemed necessary, the command unit 700 selects one of the input neurons 101, beginning with the first, and deactivates all the synapses connected to the other input neurons 102, 103, 104. Such a deactivation is, for example, carried out by means of field-effect transistors 713, 723 paired with each memristive device 513, 523.” Figure 7 elements 523 and 723 (i.e. second unit synapse and second selecting element). Additionally, Bichler [0078] recites “The memristive devices are preferably memories of PCM type but can also be bipolar or unipolar memristive devices of CBRAM or RRAM type.”)).  
Please see motivation for claim 11 above.

Regarding claim 21, 	
Bichler discloses a neuromorphic device comprising: 
a plurality of pre-synaptic neurons (Bichler figure 5 elements 101 & 103 and [0078] recites “The output neurons 510,530 comprise, in contradistinction to those of the network of the prior art, two input terminals which make it possible to link them to two series of memristive devices 511, 512, 513, 514, 521, 522, 523, 524. Each device is moreover connected, at its input, to an input neuron 101,102,103,104. Each input neuron 101 and output neuron 510 pair is thus interconnected with the aid of two memristive devices 511,521 which together form an artificial synapse 501.” Input neurons (i.e. pre-synaptic neurons)); Page 5 of 13Appl. No. 15/723,006 
a plurality of row line pairs, each of the row line pairs extending from a corresponding one of the pre-synaptic neurons in a row direction, each of the row line pairs including a first row line and a second row line (Bichler figure 5 elements 101 & 103 viewed in portrait orientation with input neurons 101 and 103 forming one pair with a first and second row line and 102 and 104 forming a second pair with a respective first and second row line (i.e. row line pairs extending from corresponding neuron having a first and second row line)); 
a plurality of post-synaptic neurons (Bichler figure 5 elements 510 & 530 and [0078] recites “The output neurons 510, 530 comprise, in contradistinction to those of the network of the prior art, two input terminals which make it possible to link them to two series of memristive devices 511, 512, 513, 514, 521, 522, 523, 524.” Output neurons (i.e. post-synaptic neurons)); 
a plurality of column line pairs, each of the column line pairs extending from a corresponding one of the post-synaptic neurons in a column direction, each of the column line pairs including a first column line and a second column line (Bichler figure 5 elements 510 & 530 viewed in portrait orientation with column lines extending from output neurons 510 and 530 (i.e. column line pairs extending from corresponding neuron having a first and second column line)); and 
a plurality of synapses coupled between a corresponding one of the row line pairs and a corresponding one of the column line pairs, each of the synapses being disposed in an intersection region between a corresponding one of the row line pairs and a corresponding one of the column line pairs in a matrix form (Bichler figure 5 element 501  and [0078] recites “The output neurons 510,530 comprise, in contradistinction to those of the network of the prior art, two input terminals which make it possible to link them to two series of memristive devices 511, 512, 513, 514, 521, 522, 523, 524. Each device is moreover connected, at its input, to an input neuron 101,102,103,104. Each input neuron 101 and output neuron 510 pair is thus interconnected with the aid of two memristive devices 511, 521 which together form an artificial synapse 501.” Artificial synapses formed by pair of two memristive devices (i.e. synapses). Additionally, Bichler figure 2 and [0045] recites “FIG. 2, a diagram of a practical exemplary embodiment of a matrix of synapses making it possible to produce an artificial neural network.” Matrix of synapses (i.e. row line pairs and column line pairs in matrix form)), 
wherein each of the synapses comprises a first unit synapse and a second unit synapse (Bichler [0078] recites “Each input neuron 101 and output neuron 510 pair is thus interconnected with the aid of two memristive devices 511, 521 which together form an artificial synapse 501.” Artificial synapse formed by two memristive devices 511 and 521 (i.e. synapse comprise first and second unit synapse)), 
the first unit synapse including a first memristor (Bichler figure 5 element 511 and [0078] recites, in part, “memristive devices 511, 521 which together form an artificial synapse 501.” Memristive device 511 forming synapse 501 (i.e. first unit synapse including a first memristor)), 
the second unit synapse including a second memristor (Bichler figure 5 element 521 and [0078] recites, in part, “memristive devices 511, 521 which together form an artificial synapse 501.” Memristive device 521 forming synapse 501 (i.e. second unit synapse including a second memristor)), 
the first row lines of the plurality of row line pairs and the first column lines of the plurality of column line pairs being coupled to the first unit synapses, respectively (Bichler figure 5 elements 101, 501, 510 & 511 and [0078] recites “Each input neuron 101 and output neuron 510 pair is thus interconnected with the aid of two memristive devices 511, 521 which together form an artificial synapse 501.” Each input and output neuron pair is interconnected by two memristive devices 511 and 521 (i.e. first row lines and first column lines coupled to first unit synapse)), and 
the second row lines of the plurality of row line pairs and the second column lines of the plurality of column line pairs being coupled to the second unit synapses, respectively (Bichler figure 5 elements 103, 523 & 510 and [0078] recites “The output neurons 510, 530 comprise, in contradistinction to those of the network of the prior art, two input terminals which make it possible to link them to two series of memristive devices 511, 512, 513, 514, 521, 522, 523, 524.” Output neuron 510 comprises two input terminals to link to two memristive devices, 523. Figure 5 depicts input neuron 103 connected to 510 (i.e. second row lines and second column lines coupled to second unit synapse)).  
However, Bichler does not explicitly disclose a first selecting element that is connected with the unit synapse, and a second selecting element that is connected with the unit synapse.
Nazarian teaches a first selecting element that is connected with the unit synapse (Nazarian figure 5 element 508 and Pg. 33, Col. 8, Ln. 24-27 recites “A select line decoder 508 receives the address of the resistive memory cell and selects a select line associated with a memory unit including the resistive memory cell.” Select line decoder 508 that selects a select line associated with a memory unit (i.e. a connected first selecting element)),
and a second selecting element that is connected with the unit synapse (Nazarian figure 5 element 508 and Pg. 33, Col. 8, Ln. 24-27 recites “A select line decoder 508 receives the address of the resistive memory cell and selects a select line associated with a memory unit including the resistive memory cell.” Examiner interprets the select line decoder 508 functioning as a second selecting element).
Nazarian and Bichler are both directed to memory devices and architecture. In view of the teachings of Nazarian, it would have been obvious to one of ordinary skill in the art to apply the teachings of Nazarian to Bichler before the effective filing date of the claimed invention in order to select memory units for performing operations (cf. Nazarian Pg. 34, Col. 9-10, Ln. 61-67 & Ln. 1-3 recites “A first select line 722 is connected to gates of program/erase transistors of the memory units 702a. 702d, and 702g in a first column. A second select line 724 is connected to gates of program/erase transistors of the memory units 702b, 702e, and 702h in a second column. A third select line 726 is connected to gates of program/erase transistors of the memory units 702c. 702f, and 702i in a third column. In the present embodiment, a memory unit is selected for an operation by selecting a word line, a bit line, and a select line associated thereto.”).


    PNG
    media_image3.png
    709
    536
    media_image3.png
    Greyscale

Regarding claim 22, 	
The Bichler/Nazarian Combination teaches the neuromorphic device of claim 21, further comprising: 
a plurality of selecting line pairs, each of the selecting line pairs extending from a corresponding one of the post-synaptic neurons in the column direction, each of the selecting line pairs including a first selecting line and a second selecting line (Nazarian figures 5-7 and Pg. 33, Col. 8, Ln. 24-27 recites “A select line decoder 508 receives the address of the resistive memory cell and selects a select line associated with a memory unit including the resistive memory cell. A source switch 510 applies a voltage suitable for an operation to be performed on a source line of the memory unit.” Additionally, Nazarian Pg. 34, Col. 9-10, Ln. 61-67, 1-3 recites “A first select line 722 is connected to gates of program/erase transistors of the memory units 702a. 702d, and 702g in a first column. A second select line 724 is connected to gates of program/erase transistors of the memory units 702b, 702e, and 702h in a second column. A third select line 726 is connected to gates of program/erase transistors of the memory units 702c. 702f, and 702i in a third column. In the present embodiment, a memory unit is selected for an operation by selecting a word line, a bit line, and a select line associated thereto.” Select lines viewed in pairs extending in a column direction with a first select line and second select line), 
wherein the first selecting lines are coupled to the first selecting elements of the first unit synapses, respectively, and the second selecting lines are coupled to the second selecting elements of the second unit synapses, respectively. (Bichler figure 7 elements 513 & 523 (i.e. first and second unit synapse). Additionally, Nazarian figures 5-7 and Pg. 33, Col. 8, Ln. 24-27 recites “A select line decoder 508 receives the address of the resistive memory cell and selects a select line associated with a memory unit including the resistive memory cell. A source switch 510 applies a voltage suitable for an operation to be performed on a source line of the memory unit.” Select line decoder 508 selects a select line associated with a memory unit (i.e. selecting lines coupled to selecting elements of the synapses)).
Please see motivation for claim 21 above.

Claims 13-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bichler in view of Nazarian and in further view of Cruz-Albrecht. 

Regarding claim 13, 
The Bichler/Nazarian Combination teaches the neuromorphic device of claim 11 and the second row lines (Bichler figure 5 elements 103 & 104).
However, the Bichler/Nazarian Combination does not teach further comprising: a plurality of row signal delay circuits on each of the second row lines.
Cruz-Albrecht teaches further comprising: 
a plurality of row signal delay circuits on each of the second row lines (Cruz-Albrecht figure 2 and [0034] recites “The neuron core 36 converts the current signal, i 34, into a voltage signal, y 38, that is spike encoded. The delay stages 40 are connected to the output of the neuron core 36 and implement axonal delays.” Neuron connected to delay stages 40 (i.e. row signal delay circuit)).  
Cruz-Albrecht and the Bichler/Nazarian Combination are both directed to problems related to the implementation of neurons. In view of the teachings of Cruz-Albrecht, it would have been obvious to one of ordinary skill in the art to apply the teachings of Cruz-Albrecht to Bichler as modified by Nazarian before the effective filing date of the claimed invention in order to model the behavior of neurons and synapses by emulating the features of kinetic dynamics, homeostatic plasticity, and axonal delays (cf. Cruz-Albrecht [0006]-[0007] recites the following: 
“Neural computers have been used to model the behavior of neurons and synapses and circuits for modeling their behavior have been proposed. In U.S. patent application Ser. No. 13/151,763, filed Jun. 12, 2011, J. Cruz-Albrecht, P. Petre and N. Srinivasa, describe a "High-Order Time Encoded Based Neuron Circuit". The circuit described has many biological mechanisms but does not include the circuits to emulate the features of kinetic dynamics, homeostatic plasticity, and axonal delays.

Kinetic dynamics refer to the signal dynamics associated with the synapses of a neuron. In particular, kinetic dynamics refers to the time evolution of a synapse output response from a spike input. This time response has the shape of an exponential decay. Homeostatic plasticity refers to the capacity of neuron networks to regulate their own excitability relative to neural network activity. This self-regulation operates to evolve the output average spike rate over the long term to a target value. Axonal delays refer to delays in an axon, which typically conduct electrical impulses away from the neuron's cell body. The delay is associated with the time for a spike to be transmitted across an axon. An axon connects a neuron core producing a spike to target synapses that receive delayed versions of that spike.”

). 

Regarding claim 14, 
The Bichler/Nazarian Combination teaches the neuromorphic device of claim 11 and the second selecting lines (Nazarian figure 7 and Pg. 34, Col. 9-10, Ln. 61-67, 1-3 recites “A first select line 722 is connected to gates of program/erase transistors of the memory units 702a. 702d, and 702g in a first column. A second select line 724 is connected to gates of program/erase transistors of the memory units 702b, 702e, and 702h in a second column. A third select line 726 is connected to gates of program/erase transistors of the memory units 702c. 702f, and 702i in a third column. In the present embodiment, a memory unit is selected for an operation by selecting a word line, a bit line, and a select line associated thereto.”).  
However, the Bichler/Nazarian Combination does not teach further comprising: a plurality of selecting signal delay circuits on each of the second selecting lines.  
Cruz-Albrecht teaches further comprising: a plurality of selecting signal delay circuits on each of the second selecting lines (Cruz-Albrecht figure 9A and [0047] recites “FIG. 9A shows a circuit for the delay stages block 40 of FIG. 2, which has as an input, y 38, a series of delay stages 90, 92, 94, and 96, and a selector 98. The selector 98 is controlled by control_d 42 and selects the output y 38, the output of delay stage 90, the output of delay stage 92, the output of delay stage 94, or the output of delay stage 96. So, control_d, which is a digital control, selects between no delay or 4 possible delay values. The output of the selector 98 is the output of the asynchronous spiking neuron electronic circuit 10 with programmable kinetic dynamics, homeostatic plasticity and axonal delays.” Selector selects delay stage output (i.e. selecting signal delay circuit)).  
Cruz-Albrecht and the Bichler/Nazarian Combination are both directed to problems related to the implementation of neurons. In view of the teachings of Cruz-Albrecht, it would have been obvious to one of ordinary skill in the art to apply the teachings of Cruz-Albrecht to Bichler as modified by Nazarian before the effective filing date of the claimed invention in order to model the behavior of neurons and synapses by emulating the features of kinetic dynamics, homeostatic plasticity, and axonal delays (cf. Cruz-Albrecht [0006]-[0007] recites the following: 
“Neural computers have been used to model the behavior of neurons and synapses and circuits for modeling their behavior have been proposed. In U.S. patent application Ser. No. 13/151,763, filed Jun. 12, 2011, J. Cruz-Albrecht, P. Petre and N. Srinivasa, describe a "High-Order Time Encoded Based Neuron Circuit". The circuit described has many biological mechanisms but does not include the circuits to emulate the features of kinetic dynamics, homeostatic plasticity, and axonal delays.

Kinetic dynamics refer to the signal dynamics associated with the synapses of a neuron. In particular, kinetic dynamics refers to the time evolution of a synapse output response from a spike input. This time response has the shape of an exponential decay. Homeostatic plasticity refers to the capacity of neuron networks to regulate their own excitability relative to neural network activity. This self-regulation operates to evolve the output average spike rate over the long term to a target value. Axonal delays refer to delays in an axon, which typically conduct electrical impulses away from the neuron's cell body. The delay is associated with the time for a spike to be transmitted across an axon. An axon connects a neuron core producing a spike to target synapses that receive delayed versions of that spike.”

). 


Regarding claim 23, 	
The Bichler/Nazarian Combination teaches the neuromorphic device of claim 22, wherein each of the pre-synaptic neurons comprises a corresponding one of the second row lines (Bichler figure 5 elements 103 & 104, lines viewed in portrait orientation), and 
wherein each of the post-synaptic neurons comprises a corresponding one of the second selecting lines (Bichler figure 5 elements 510 & 530 (i.e. post-synaptic neurons). Additionally, Nazarian figure 7 and Pg. 34, Col. 9-10, Ln. 61-67, 1-3 recites “A first select line 722 is connected to gates of program/erase transistors of the memory units 702a. 702d, and 702g in a first column. A second select line 724 is connected to gates of program/erase transistors of the memory units 702b, 702e, and 702h in a second column. A third select line 726 is connected to gates of program/erase transistors of the memory units 702c. 702f, and 702i in a third column. In the present embodiment, a memory unit is selected for an operation by selecting a word line, a bit line, and a select line associated thereto.”).  
However, the Bichler/Nazarian Combination does not teach a row signal delay circuit electrically connected with a corresponding one of the row lines, and a selecting signal delay circuit electrically connected with a corresponding one of the selecting lines.  
Cruz-Albrecht teaches a row signal delay circuit electrically connected with a corresponding one of the row lines (Cruz-Albrecht figure 2 and [0034] recites “The neuron core 36 converts the current signal, i 34, into a voltage signal, y 38, that is spike encoded. The delay stages 40 are connected to the output of the neuron core 36 and implement axonal delays.” Neuron connected to delay stages 40 (i.e. row signal delay circuit), and 
a selecting signal delay circuit electrically connected with a corresponding one of the selecting lines (Cruz-Albrecht figure 9A and [0047] recites “FIG. 9A shows a circuit for the delay stages block 40 of FIG. 2, which has as an input, y 38, a series of delay stages 90, 92, 94, and 96, and a selector 98. The selector 98 is controlled by control_d 42 and selects the output y 38, the output of delay stage 90, the output of delay stage 92, the output of delay stage 94, or the output of delay stage 96. So, control_d, which is a digital control, selects between no delay or 4 possible delay values. The output of the selector 98 is the output of the asynchronous spiking neuron electronic circuit 10 with programmable kinetic dynamics, homeostatic plasticity and axonal delays.” Selector selects delay stage output (i.e. selecting signal delay circuit)).  
Cruz-Albrecht and the Bichler/Nazarian Combination are both directed to problems related to the implementation of neurons. In view of the teachings of Cruz-Albrecht, it would have been obvious to one of ordinary skill in the art to apply the teachings of Cruz-Albrecht to Bichler as modified by Nazarian before the effective filing date of the claimed invention in order to model the behavior of neurons and synapses by emulating the features of kinetic dynamics, homeostatic plasticity, and axonal delays (cf. Cruz-Albrecht [0006]-[0007] recites the following: 
“Neural computers have been used to model the behavior of neurons and synapses and circuits for modeling their behavior have been proposed. In U.S. patent application Ser. No. 13/151,763, filed Jun. 12, 2011, J. Cruz-Albrecht, P. Petre and N. Srinivasa, describe a "High-Order Time Encoded Based Neuron Circuit". The circuit described has many biological mechanisms but does not include the circuits to emulate the features of kinetic dynamics, homeostatic plasticity, and axonal delays.

Kinetic dynamics refer to the signal dynamics associated with the synapses of a neuron. In particular, kinetic dynamics refers to the time evolution of a synapse output response from a spike input. This time response has the shape of an exponential decay. Homeostatic plasticity refers to the capacity of neuron networks to regulate their own excitability relative to neural network activity. This self-regulation operates to evolve the output average spike rate over the long term to a target value. Axonal delays refer to delays in an axon, which typically conduct electrical impulses away from the neuron's cell body. The delay is associated with the time for a spike to be transmitted across an axon. An axon connects a neuron core producing a spike to target synapses that receive delayed versions of that spike.”

). 

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bichler in view of Nazarian and in further view of Kochetkov. 

Regarding claim 15, 
The Bichler/Nazarian Combination teaches the neuromorphic device of claim 11, wherein each of the post-synaptic neurons comprises: 
a corresponding one of the first column lines, a corresponding one of the second column lines (Bichler figure 5 elements 510 & 530 and lines labelled ILTP and ILTD viewed in portrait orientation), 
a corresponding one of the first selecting lines and a corresponding one of the second selecting lines (Nazarian Pg. 34, Col. 9-10, Ln. 61-67 & Ln. 1-3 recites “A first select line 722 is connected to gates of program/erase transistors of the memory units 702a. 702d, and 702g in a first column. A second select line 724 is connected to gates of program/erase transistors of the memory units 702b, 702e, and 702h in a second column. A third select line 726 is connected to gates of program/erase transistors of the memory units 702c. 702f, and 702i in a third column. In the present embodiment, a memory unit is selected for an operation by selecting a word line, a bit line, and a select line associated thereto.”).
However, The Bichler/Nazarian Combination does not teach a first totalizer electrically connected with a corresponding one of the first column lines; a second totalizer electrically connected with a corresponding one of the second column lines; a normalizer electrically connected with the first totalizer and the second totalizer; an integrator electrically connected with the normalizer; and a pulse generator electrically connected with the integrator, and wherein the pulse generator is electrically connected with a corresponding one of the first selecting lines and a corresponding one of the second selecting lines.  
Kochetkov in the field of control systems and electric monitoring teaches a first totalizer electrically connected with a corresponding one of the lines (Kochetkov figure 1 element 3n (adder) and Pg. 1, Description Section recites “The device contains reference signal sources, adders, normalizers, nonlinear elements, quadrators, integrators, comparators, time discriminators, pulse generator, frequency dividers, triggers, coincidence circuits, elements I.” Adder (i.e. first totalizer connected to corresponding line) Additionally, Kochetkov Pg. 1, Description Section recites “FIG. 1 and 2 are labeled input 1 (input signal Χ (ύ), sources 2 reference signal Ζ (c), adders 3, normalizers 4, nonlinear elements 5, quadrants 6, integrators 7, sources 8 threshold voltages, comparators 9, time discriminators 10, discriminator outputs 11, 10 pulse generator, dividers 13 frequencies, triggers 14, element 15, outputs 16 of normalizers 4, comparison circuits 17, elements 18 and outputs 19 channels.”); 
a second totalizer electrically connected with a corresponding one of the lines (Kochetkov figure 1 element 3n+1 (adder), adder (i.e. second totalizer)); 
a normalizer electrically connected with the first totalizer and the second totalizer (Kochetkov figure 1 element 4n (i.e. normalizer)); 
an integrator electrically connected with the normalizer (Kochetkov figure 1 element 7n (i.e. integrator)); and 
a pulse generator electrically connected with the integrator (Kochetkov figure 1 element 10n (i.e. pulse generator)), and 
wherein the pulse generator is electrically connected with a corresponding one of the first selecting lines and a corresponding one of the second selecting lines (Kochetkov figure 1 element 10n (i.e. pulse generator)).  
Kochetkov and the Bichler/Nazarian Combination are both directed to problems related to controlling signals. In view of the teachings of Kochetkov, it would have been obvious to one of ordinary skill in the art to apply the teachings of Kochetkov to Bichler as modified by Nazarian before the effective filing date of the claimed invention in order to increase the reliability of functional control (cf. Kochetkov Pg. 1, Col. 1 recites “The purpose of the invention is to increase the reliability of functional control.”). 

Regarding claim 25, 	
The Bichler/Nazarian Combination teaches the neuromorphic device of claim 21, wherein each of the post-synaptic neurons comprises: the first column lines and the second column lines (Bichler figure 5 element 510 and lines labelled ILTP and ILTD viewed in portrait orientation). 
However, The Bichler/Nazarian Combination does not teach a first totalizer electrically connected with a corresponding one of the first column lines; a second totalizer electrically connected with a corresponding one of the second column lines; and a normalizer electrically connected with the first totalizer and the second totalizer.  
Kochetkov in the field of control systems and electric monitoring teaches a first totalizer electrically connected with a corresponding one of the first column lines (Kochetkov figure 1 element 3n (adder) and Pg. 1, Description Section recites “The device contains reference signal sources, adders, normalizers, nonlinear elements, quadrators, integrators, comparators, time discriminators, pulse generator, frequency dividers, triggers, coincidence circuits, elements I.” Adder (i.e. first totalizer connected to corresponding line) Additionally, Kochetkov Pg. 1, Description Section recites “FIG. 1 and 2 are labeled input 1 (input signal Χ (ύ), sources 2 reference signal Ζ (c), adders 3, normalizers 4, nonlinear elements 5, quadrants 6, integrators 7, sources 8 threshold voltages, comparators 9, time discriminators 10, discriminator outputs 11, 10 pulse generator, dividers 13 frequencies, triggers 14, element 15, outputs 16 of normalizers 4, comparison circuits 17, elements 18 and outputs 19 channels.”); 
a second totalizer electrically connected with a corresponding one of the second column lines (Kochetkov figure 1 element 3n+1 (adder), adder (i.e. second totalizer)); and 
a normalizer electrically connected with the first totalizer and the second totalizer (Kochetkov figure 1 element 4n (i.e. normalizer)).   
Kochetkov and the Bichler/Nazarian Combination are both directed to problems related to controlling signals. In view of the teachings of Kochetkov, it would have been obvious to one of ordinary skill in the art to apply the teachings of Kochetkov to Bichler as modified by Nazarian before the effective filing date of the claimed invention in order to increase the reliability of functional control (cf. Kochetkov Pg. 1, Col. 1 recites “The purpose of the invention is to increase the reliability of functional control.”). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bichler in view of Nazarian and in further view of Cruz-Albrecht and in further view of Kochetkov. 

Regarding claim 24, 	
The Bichler/Nazarian/Cruz-Albrecht Combination teaches the neuromorphic device of claim 23, 
the post-synaptic neurons (Bichler figure 5 elements 510 & 530), 
the second selecting line (Nazarian figure 7 and Pg. 34, Col. 9-10, Ln. 61-67, 1-3 recites “A first select line 722 is connected to gates of program/erase transistors of the memory units 702a. 702d, and 702g in a first column. A second select line 724 is connected to gates of program/erase transistors of the memory units 702b, 702e, and 702h in a second column. A third select line 726 is connected to gates of program/erase transistors of the memory units 702c. 702f, and 702i in a third column. In the present embodiment, a memory unit is selected for an operation by selecting a word line, a bit line, and a select line associated thereto.”), and 
a pulse delay circuit (Cruz-Albrecht [0034] and [0035] recite, in part, “The delay stages 40 are connected to the output of the neuron core 36 and implement axonal delays. [0035] Control_d is used to set a target delay for the axonal delay circuits 40.” Axonal delay circuit (i.e. pulse delay circuit)).
However, the Bichler/Nazarian/Cruz-Albrecht Combination does not teach wherein each of the post-synaptic neurons further comprises a pulse generator connected with a normalizer and a pulse delay circuit connected with the corresponding second selecting line.  
Kochetkov wherein each of the post-synaptic neurons further comprises a pulse generator connected with a normalizer and a pulse delay circuit connected with the corresponding second selecting line (Kochetkov figure 1 and Pg. 1, Description Section recites “FIG. 1 and 2 are labeled input 1 (input signal Χ (ύ), sources 2 reference signal Ζ (c), adders 3, normalizers 4, nonlinear elements 5, quadrants 6, integrators 7, sources 8 threshold voltages, comparators 9, time discriminators 10, discriminator outputs 11, 10 pulse generator, dividers 13 frequencies, triggers 14, element 15, outputs 16 of normalizers 4, comparison circuits 17, elements 18 and outputs 19 channels.” Figure 1 elements 10n and 4n (i.e. pulse generator and normalizer)).  
Kochetkov and the Bichler/Nazarian/Cruz-Albrecht Combination are both directed to problems related to controlling signals. In view of the teachings of Kochetkov, it would have been obvious to one of ordinary skill in the art to apply the teachings of Kochetkov to Bichler as modified by Nazarian and further modified by Cruz-Albrecht before the effective filing date of the claimed invention in order to increase the reliability of functional control (cf. Kochetkov Pg. 1, Col. 1 recites “The purpose of the invention is to increase the reliability of functional control.”). 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eleftheriou (US-20160267379-A1) teaches neuromorphic synapses mentioning memristive, memcapacitive and meminductive properties referred to as memelements in nanoscale.  
Ahn (US-20160196488-A1) teaches an electronic circuit implementation of a neural network.
	Roizin (U.S. Patent No. 9514818) teaches memristors, particularly two-terminal floating gate-type memristors.
	Seo (US-20160336064-A1) teaches neuromorphic circuitry with a cross point resistive network.
	Eleftheriou (US-20160379110-A1) teaches a neuromorphic processing device made up of resistive memory cells such as phase change memory (PCM) cells.
	Lu (US-20180095930-A1) teaches a field-programmable crossbar array for reconfigurable computing.
Zhang (US-20120153249-A1) teaches data storage with memory cells and resistive switching layers. 
Cruz-Albrecht (US-20160364643-A1) teaches spiking neural circuits and synapses using a memristor array.
Pickett (US-20140214738-A1) teaches neuristor and reservoir computing with the neuristor using two memristors.
Eleftheriou (US-20170270404-A1) teaches artificial neurons based on resistive memory cells.
	Suda (US-20180260696-A1) teaches hardware-based spiking neural networks and Correlated Electron Material (CEM)-based neuron circuits. 
	Matsugu (US-20030004907-A1) teaches synaptic connection circuits and phase delay circuits as it relates to pulse signal circuits and image and pattern recognition.
	Saxena (US-20150278682-A1) teaches a synapse-type memory controlled circuit to emulate the biological brain.
	Liu (CN-104376362-A) teaches synapse devices and artificial neural networks connected in parallel or in series using RRAM.
	Kim (KR-20130116535-A) teaches memristors connected in series used with phase change RAM and resistive RAM.
	Ueda (WO-2015001697-A1) teaches a neural network circuit and pulse neurons performing Spike-Timing Dependent synaptic Plasticity (STDP).
	Kang (KR-20150017047-A) teaches a nonvolatile memory device including magnetic Random Access Memory (RAM), phase change memory, ferroelectric RAM and resistive RAM for implementing a neuromorphic system.
	Yu et al. ("Dynamic Behavior of Coupled Memristor Circuits", 2015 June) teaches parallel and serial connection of coupled memristors in similar and opposite polarities.
	Bin Gao et al. ("Metal Oxide Resistive Random Access Memory Based Synaptic Devices For Brain-inspired Computing", 2016) teaches synaptic devices and provides the current state of the art in the introduction and challenges. It also teaches metal oxide RRAM, system design and device design. 
	Covi et al. (Covi et al., "Analog Memristive Synapse in Spiking Networks Implementing Unsupervised Learning", 2016 October 25) teaches an analysis of synaptic features of oxide-based memristors to emulate potentiation and depression. The introduction provides recent contributions by others to the art.
	Burr et al. ("Experimental Demonstration and Tolerancing of a Large-Scale Neural Network (165 000 Synapses) Using Phase-Change Memory as the Synaptic Weight Element", 2015 November) teaches using two phase change memory devices per synapse on a three layer perceptron network with backpropagation. It provides considerations for crossbar implementations using a pair of non-volatile memory devices.
	Bichler et al. ("Visual Pattern Extraction Using Energy-Efficient “2-PCM Synapse” Neuromorphic Architecture", 2012 August) teaches an architecture using two phase change memory devices as a synapse for long term potentiation and long term depression.
Suri et al. ("Phase Change Memory as Synapse for Ultra-Dense Neuromorphic Systems: Application to Complex Visual Pattern Extraction", 2011) teaches the 2-PCM synapse and physical simulations.
Park et al. ("TiOx-Based RRAM Synapse With 64-Levels of Conductance and Symmetric Conductance Change by Adopting a Hybrid Pulse Scheme for Neuromorphic Computing", 2016 December) teaches a hybrid pulse and a symmetric conductance change.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON W CHEUNG whose telephone number is (571)272-9930.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LWC/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124